DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I in the reply filed on 17 November 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-5 are rejected under 35 U.S.C. 112(a), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
It is unclear what materials are contemplated by the term “high strength” composite material. The term “high strength” may refer to tensile strength, shear strength, flexural strength, etc. What type of strength is this term attempting to define in claim 1? Without knowing what type of strength property is being claimed one skilled in the art would not be able to make and/or use the invention.
It is also unclear what materials are contemplated by the term “composite material of a high elasticity type” since composite materials are typically not elastic and applicant has not provide any examples of materials or necessary properties required for the composite in order to enable one skilled in the art to make and/or use the invention.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The terms "high strength", “higher rigidity” and “high elasticity” in claim 1 are relative terms which render the claim indefinite.  The terms "high strength", “higher rigidity” and “high elasticity” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
In claim 1, the use of the term "type" renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by "type"), thereby rendering the scope of the claim(s) unascertainable.  
There is an ambiguity in claim 1. The claim defines the first region as formed from a high strength material. The claim also defines the second region as being formed of a “high elasticity material” having “higher rigidity” than the first region. How can the second region be formed from a high elasticity material and have higher rigidity than the high strength first region? 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over JP 58-81896. As to claim 1, the reference discloses a wing used for an aircraft [0001] comprising a configuration member formed of a composite material [0001] wherein the configuration member is divided into a plurality of regions along a surface thereof. The term “region” in the claim does not define any particular structural feature only an area on the claimed product and therefore does not distinguish over the reference. The reference has a plurality of regions including a first region formed of the composite material of a high strength type (the area of the blade root portion 7 in Fig. 11 which includes layers 3, 10, 9), and a second region 8 formed of the composite material of a high elasticity type (the outer blade portion 8 in Fig. 11 which includes layers 12, 11, 4), and wherein the first region includes any region closest to a wing end side out 7 of the plurality of regions, and the second region includes a region closest to the wing end side and a trailing edge side out of the plurality of regions. However, the reference does not disclose the second region having higher rigidity than the high strength type first region. It would have been obvious to one of ordinary skill in the art to adjust the rigidity of the second region of the wing in the reference to have a rigidity greater than the high strength material since the tip portion of the wing has fewer layers and yet requires a certain amount of strength to maintain the integrity of the wing.
As to claims 2-4, since the claimed “regions” are nothing more than areas of the wing and have no structural features, these claims do not define any further distinguishing features.
As to claim 5, it is clear from the figures in the reference that the reference’s product is a skin part of a wing.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER S THOMAS whose telephone number is (571)272-1502.  The examiner can normally be reached on Mon-Thur 5:30 am-3:30 pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, M. Veronica Ewald can be reached on 571-272-8519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ALEXANDER S THOMAS/
Primary Examiner
Art Unit 1783